Citation Nr: 1726399	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-12 259	)	DATE
	)
	)

 On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement for service connection for the cause of Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1948 to May 1950.  He died in August 2011.  The appellant claims as a surviving spouse.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a July 2012 decision from the Department of Veterans Affairs (VA) Milwaukee Pension Management Center.

This appeal was remanded by the Board to the Agency of Original Jurisdiction (AOJ) in June 2015.  The case has since returned to the Board for further appellate action.



FINDINGS OF FACT

1.  The Veteran died in August 2011; the certificate of death listed the causes of death as congestive heart failure (CHF) and chronic obstructive pulmonary disease (COPD).

2.  At the time of his death, the Veteran was in receipt of service connection for bilateral hearing loss; laminectomy, spinal fusion, post-operative; and tinnitus.  His bilateral hearing loss was rated at 100 percent disabling from August 2004; his laminectomy was rated at 40 percent disabling from July 1971; and his tinnitus was rated at 10 percent disabling from August 2004.

3.  CHF did not manifest in service or within one year of separation, and was not otherwise related to service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death. 38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1310, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.312, 3.5 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Concerns

This appeal was remanded by the Board to the Agency of Original Jurisdiction (AOJ) in June 2015.  The Board is satisfied that there has been substantial compliance with its remand orders. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In a December 2012 pre-rating letter, the RO notified the appellant of the evidence needed to substantiate her claim for entitlement to service connection for the cause of the Veteran's death. The RO wrote that to establish entitlement to the benefit sought, the evidence must show that the Veteran died from a service-connected disease or injury. The RO also described the requirements for a DIC claim based on a non-service connected disease or injury. Accordingly, the notice requirements of the VCAA have been met in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims. 38 C.F.R. § 3.159(c)(4) (2016).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a) (West 2014), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d) (West 2014), is applicable to claims for service connection for the cause of a veteran's death. Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) (West 2014) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim." Wood, 520 F.3d at 1348.

Here, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the appellant's claim.  Service treatment records, post-service private, VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with this claim.  The Veteran underwent multiple VA examinations during his lifetime, and, following his death, opinions as to cause of death were obtained in February 2013, August 2013, and September 2015.  These opinions combined a thorough review of the evidence with reasoned conclusions, and the Board finds them to be adequate.  The appellant has not identified any other outstanding records that are pertinent to the issues herein decided, and additional VA medical opinions are not required in this case.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for the cause of the Veteran's death is thus ready to be considered on the merits.

Law and Analysis

As listed on his death certificate, the Veteran died in August 2011 from CHF and COPD.  As discussed below, CHF and COPD were not incurred during service; and further, cardiovascular disease did not manifest to a compensable degree within one year after the Veteran's separation from service in May 1950.  

The appellant contends that pain in the Veteran's back, legs, and feet had kept him from sleeping prior to his death.  This pain and sleep deprivation, according to the appellant, put a strain on the Veteran's heart and thereby contributed to his death.  For reasons stated below, the Board finds that service connection for the Veteran's death is not warranted.

DIC benefits are payable to the surviving parent of a Veteran if the Veteran died from a service-connected disability. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2016).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 C.F.R. § 3.312(a) (2016).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or etiologically related to the cause of death. 38 C.F.R. § 3.312(b) (2016).  A contributory cause of death is inherently not one related to the principal cause. In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c)(1) (2016).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations generally applicable to compensation for service connected disability apply. 38 U.S.C.A. § 1310 (West 2014).  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including cardiovascular disease, if the disease is manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§  3.307, 3.309 (2016).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a) (2016).).


The Veteran's September 1948 enlistment examination noted that both his cardiovascular system and lungs were normal.
An April 1949 service treatment record (STR) indicated that the Veteran's lungs were clear and his cardiovascular system was normal.

In a May 1949, the Veteran complained of having trouble breathing.  The evidence of record contains no other information about this complaint.   

The Veteran's May 1950 discharge examination indicated that he had no significant abnormalities in his vascular system, heart, or lungs.

A review of the claims file shows that there is no evidence of cardiovascular disease within 1 year from the Veteran's separation from service.


In a July 2003 examination report, the Veteran's private cardiologist wrote that the Veteran was last seen in May 2003 for lower extremity pain and burning and chest pain.  The cardiologist had prescribed a drug which the Veteran reported improved his lower extremity pain.  The cardiologist noted that the Veteran reported generalized chest pain.  He noted that the Veteran went to the emergency room at St. J.'s hospital and was diagnosed there with bronchitis.  In a cardiac review of systems, the cardiologist report that the Veteran complained of dyspnea on exertion as well as past syncope.  There were no reports of orthopnea, CHF, rheumatic fever, heart murmur, cardiomegaly, syncope, MI, palpitations, atrial fib/flutter, tachycardia, bradycardia or pacemaker implant.  However, the cardiologist reported that the Veteran has known hyperlipidemia, tobacco abuse and smoked 3/4 of a pack of cigarettes a day.  On physical examination, the cardiologist reported blood pressure of 110/62; pulse of 64; scattered rhonchi, diminished laterally and faint wheezing.  The cardiologist's impressions included ASHD with progression angina, improved leg neuropathy pain, spinal stenosis, COPD, and peripheral vascular disease.  The cardiologist recommended that the Veteran undergo cardiac catheterization.

In July 2003, the Veteran had a coronary artery bypass grafting times four with endarterectomy and vein patch angioplasty of the obtuse marginal performed at St. J.'s hospital.  The surgeon reported no complications either during or after the surgical procedure

A July 2004 physician statement noted that the Veteran had coronary artery disease, hyperlipidemia, peripheral vascular disease, and COPD.  These diagnosed medical conditions, according to the examiner, were related to general atherosclerosis. 

In September 2005, the Veteran's private cardiologist wrote that the Veteran had stable ASHD, peripheral vascular disease, COPD, and low HDL dyslipidemia

A June 2005 report, signed by the Veteran's physician, noted that his heart condition was diagnosed as coronary artery disease, hyperlipidemia, peripheral vascular disease, and COPD.  The physician opined that these conditions were related to generalized atherosclerosis.

In an April 2006 letter, the Veteran's cardiologist wrote that the Veteran has longstanding coronary artery disease; mild exertional shortness of breath and stable fatigue; and some burning of his feet.  Pulse was 63, and blood pressure was 124/70 (noted as left arm supine).

In an April 2007 letter, the Veteran's cardiologist wrote that the Veteran has known coronary artery disease and COPD.  The cardiologist provided impressions of stable ASHD, chronic obstructive pulmonary disease, recent bronchitis, and stable hypertension.

In an August 2008 office note, the Veteran's private cardiologist noted that the Veteran has a stable ASHD with remote PTSA of the right coronary artery in 1989 and CABG in 2003.  Upon physical examination, the cardiologist noted that pulse rate was 61 and blood pressure in right arm while sitting was 126/72.  He took note that the Veteran's chest showed distant breath sounds with faint dry rales and poor excursion.

In a May 2009 office note, the Veteran's private cardiologist reported that the Veterans pulse was 175 and regular, and blood pressure right arm supine was 114/70.  The cardiologist's impressions included stable ASHD with past CABG and CP; chronic obstructive pulmonary disease; stable hypertension; and peripheral vascular disease.

In October 2009, the Veteran sought treatment from his private cardiologist for burning of feet at night and confusion at night when he takes pain pills for his feet.  The cardiologist provided an additional impression of peripheral neuropathy and noted a change in the Veteran's medication.  In November 2009, the cardiologist reported that the Veteran's peripheral neuropathy had shown signs of improvement.  The cardiologist emphasized that the Veteran must stop smoking completely.

A February 2010 transthoracic echocardiography report from St. J.'s hospital reported grade 1 thoracic aorta atherosclerosis, a moderately dilated right ventricle, and stage 1 diastolic dysfunction with no evidence of volume overload.

In March 2011, the Veteran sought treatment from his private cardiologist.  Upon examination, the cardiologist reported that the Veteran's dyspnea had worsened and the Veteran had diminished breath sounds.  The treatment report noted that the Veteran was still smoking 1/2 to 1 pack of cigarettes a day.

A review of the records from St. J.'s hospital from June and July 2011 show that the Veteran had abnormal foot and ankle swelling; an unremarkable venous duplex of the lower extremity; moderate cardiomegaly; and no evidence of dislocation of visualized bony architecture of the right ankle or right foot to account for right foot pain.  Physical examination showed blood pressure of 152/77, a heart rate of 81, an irregular heart, and audible upper airway-congestion.  An examiner opined that the Veteran appeared sickly and in a stupor at the time of examination.  The first assessment focused on an evaluation of mental deterioration, noting that most likely the Veteran's mental status deterioration is secondary to COPD and emphysema exacerbation.  The second assessment focused on COPD and emphysema exacerbation, noting that the Veteran's ABG is consistent with acute worsening of chronic respiratory acidosis necessitating the oxygen supplementation and a change of antibiotics on admission.  The third assessment focused on atrial fibrillation.  The fourth assessment focused on CHF, noting that the Veteran's BNP needed to be checked to ascertain whether diuresis was needed.  The fifth assessment focused on right lower extremity cellulitis, noting that a medication would be prescribed.  The sixth assessment focused on urinary retention, noting that the issue would be deferred to outpatient therapy.

The July 2011 discharge summary from St. J.'s hospital reported that the Veteran had an acute worsening of chronic respiratory acidosis that could not be remedied through the use of a continuous airway pressure (CPAP) because the Veteran could not tolerate it.  The discharging examiner reported that the Veteran's mental deterioration was probably multifactorial in origin, noting decreased lung function due to COPD; poor heart function due to CHF; coronary artery disease; and a history of cerebrovascular accidents.  Based on the Veteran's overall poor health and multiple irreversible health conditions, the Veteran was given both poor short-term and long-term prognoses.  The examiner further opined that it is reasonable to expect fatality within the next 6 months.  The Veteran was discharged with referral for home hospice, pursuant to his family's request.

A review of the Veteran's home hospice records from July to August 2011 show that the Veteran experienced pain in the thoracic/torso area.  The hospice attendants indicated that this pain was controlled through oxycodone.  The Veteran received oxygen via a nasal cannula on a regular basis.  The records documented a rapid decline characterized by worsening breathing/lung function and an irregular heart rate.  Throughout the hospice records, there are multiple notations as to sleep during the night and naps during the day.  One entry focused on the Veteran's legs.  On July 28, 2011, the hospice nurse reported that the Veteran's lower legs had muscle twitching.  The nurse noted that she called the Veteran's physician and received new orders to get a potassium level.  She also received orders to give the Veteran lorazepam intensol for restlessness.  Throughout the hospice period, the Veteran expressed satisfaction with the pain control that he received.  One of the last entries in the home hospice records noted that the Veteran slept most of the time.

In August 2012, the Veteran's wife submitted a statement in which she wrote that the Veteran's legs hurt so bad that he could not walk for about two weeks before his death.  She further stated that before that time, he could barely walk from his car to the house.  He was in such pain, according to her, that he rolled and tumbled in bed and could not sleep.  Further, she contended that this put a strain on the Veteran's heart.

In February 2013, a VA examiner submitted an opinion concerning the Veteran's cause of death.  The examiner reviewed all available records and the Veteran's claims file.  The examiner opined that the claimed condition is less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner first took note of the Veteran's death certificate, as mentioned above.  The examiner considered lay evidence which described the Veteran's difficulty with ambulation and the contention that this put a strain on his heart; however, the examiner emphasized that the Veteran had had significant coronary artery disease.  The examiner took notice of the fact that the last clinical evidence of record was dated March 2011.  At the time of the opinion, no information concerning the Veteran's last course was available.  As a result of this missing information, the examiner stated that it remained unknown as to what extent, if any, the Veteran's service-connected disabilities may have caused additional cardiac impairment.

In April 2013, two of the Veteran's friends submitted lay statements which described the pain that he experienced in his last days, noting that he had trouble positioning himself in bed because of his painful back and legs.  Also in April 2013, the appellant submitted a copy of a page from the Merck Manual of Medical Information.  The appellant demarked a paragraph relating heart failure to diseases affecting other parts of the body.

In August 2013, a VA examiner submitted an opinion after reviewing the Veteran's claims file.  In pertinent part, the examiner opined that the Veteran's service-connected post-operative laminectomy with spinal fusion (as well as hearing loss and tinnitus) less likely as not aggravated his CHF and COPD.  The examiner noted that the Veteran's death certificate only listed CHF and COPD.  The examiner discussed the Veteran's lower extremity pain and reported that the Veteran's peripheral vascular disease, COPD, emphysema, atrial fibrillation, CHF, restless leg syndrome, right lower cellulitis, hypertension, coronary artery disease, and smoking.

VA provided an opinion in September 2015.  The examiner reviewed all available records and the Veteran's claims file,  The examiner opined that it is less likely than not that the Veteran's service-connected disabilities caused his death, contributed substantially or materially to his death; or combined with another disability to cause his death; or aided or lent assistance to his death.  The examiner discussed the Veteran's medical history at length.  As to whether the Veteran's death was related to military service, the examiner opined that none of the Veteran's service-connected conditions are known to cause CHF or COPD.  The examiner further opined that the Veteran's CHF was most likely a coronary pulmonary event secondary to COPD which was most likely caused from the Veteran's prolonged smoking.  The examiner took note of the 1949 STR which stated "trouble breathing," but explained that this resulted in no subsequent follow-up.

Principal Cause of Death

According to the certificate of death, the causes of death were congestive heart failure and chronic obstructive pulmonary disease.  However, there is no proof of either pathology during service and there was no evidence of cardiovascular disease within one year of separation.  Rather, when examined in service in April 1949, the lungs were clear and the cardiovascular system was normal.  Although he complained of trouble breathing in May 1949, the discharge examination disclosed that there were no significant abnormalities of the vascular system, heart and lungs.  Here, a medically chronic respiratory pathology was not identified during service.  In addition, cardiovascular disease was not "noted" during service and he did not have characteristic manifestations sufficient to identify a chronic disease.  Rather, testing at separation disclosed no significant abnormalities.  

In essence, the most probative evidence establishes that the fatal disease processes were first manifest many years after service and there is no competent evidence linking the pathologies to service.

Contributory Cause

As to whether the Veteran's service-connected disabilities caused his death, contributed substantially or materially to his death; or combined with another disability to cause his death; or aided or lent assistance to his death, the examiner opined that it is less likely as not.  The examiner noted that the Veteran's service-connected disabilities did not affect vital organs like the heart and lungs and therefore had no effect in hastening his death due to cardiovascular problems.  The examiner also opined that the contention that the pain in the Veteran's back, from surgery performed 45 years earlier, legs, and feet had kept him from sleeping prior to death and placed a strain on his heart is flawed as the severity of the Veteran's cardio-pulmonary conditions that caused his death cannot be explained by such an hypothesis, especially when there is a more obvious cause for his COPD and resulting CHF, such as smoking.  Further the examiner noted that information from the Merck Manual submitted by the appellant, the July 2003 diagnosis for neuropathy pain in private treatment records, the degenerative disc disease with radiculopathy in the February 2005 VA examination, and the opinion relating the Veteran's lumbar radicular pain to the Veteran's service-connected back disability in the April 2005 VA examination offer no explanation as to the severity of the Veteran's cardio-pulmonary conditions that caused his death.

The examiner also reported that none of the Veteran's service-connected disabilities could potentially result in debilitating effects and general impairment to health to an extent that would render him materially less capable of resisting the effects of his cardiovascular and respiratory problems that primarily caused his death.  As he opined, bilateral hearing loss, tinnitus, and post-operative residuals of a laminectomy and spinal fusion are not known to cause debilitating effects and general impairment of health to the extent that would render the Veteran materially less capable of resisting the effects of his COPD and resulting CHF.  In conclusion, the examiner wrote that it is his medical opinion with a great deal of medical certainty that the Veteran died of a completely unrelated medical condition, the natural progression and complications of COPD, that was not at all likely to be caused or permanently aggravated by any of the Veteran's service-connected disabilities.

Although the Board expresses great sympathy for the appellant's loss of her husband, a review of all the evidence compels the conclusion that service connection for the cause of the Veteran's death is not warranted.  The evidence of record is against a finding that the Veteran's back and extremity pain, loss of sleep, or contended heart strain hastened or caused his death or contributed to death.

The Board has fully considered the appellant's contentions as to the pain in the Veteran's back, legs, and feet depriving the Veteran of sleep and as a consequence putting a strain on his heart and their potential role in causing the Veteran's death. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that personal knowledge is "that which comes to the witness through the use of the senses-that which is heard, felt, seen, smelled, or tasted").  Nevertheless, determining whether a service-connected lumbar disability caused death, contributed substantially or materially to death; or combined with another disability to cause his death; or aided or lent assistance to death is beyond the scope of lay observation. See id.  Thus, a determination as to the cause of the Veteran's death is not susceptible of lay opinion and requires specialized training. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  The Board notes that there are no exceptions to the Court's Jandreau doctrine in this case.  As such, the appellant's lay assertions do not constitute competent evidence concerning factors that contributed to the Veteran's death. 38 C.F.R. § 3.159(a)(1) (2016) ("competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions,"). 

Likewise, the Board has considered the Veteran's friend's statements as well as the Veteran's statements, made prior to his death, about burning pain in his feet.  The Board finds, however, that the objective medical evidence discussed above outweighs any lay assertions regarding the Veteran's pain, sleep deprivation, and alleged heart strain were related to the long-standing COPD and CHF that are listed as the causes of death on the Veteran's death certificate.

Although the appellant has stated that the Veteran's pain, sleep deprivation and heart strain contributed to his death, this assertion is inconsistent with more probative evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this regard, the Board finds that the September 2015 VA opinion offers the strongest and most probative evidence regarding the causes of the Veteran's death.

As set forth above, the September 2015 VA opinion reported that none of the Veteran's service-connected disabilities could potentially result in debilitating effects and general impairment to health to an extent that would render him materially less capable of resisting the effects of his cardiovascular and respiratory problems that primarily caused his death.  Furthermore, the examiner stated that bilateral hearing loss, tinnitus, and post-operative residuals of a laminectomy and spinal fusion are not known to cause debilitating effects and general impairment of health to the extent that would render the Veteran materially less capable of resisting the effects of his chronic obstructive pulmonary disease and resulting congestive heart failure.  Moreover, the opinion noted that the Veteran's service-connected disabilities did not affect vital organs like the heart and lungs and therefore had no effect in hastening his death due to cardiovascular problems.   The preponderance of the evidence is against the claim and there is no doubt to be resolved.



38 U.S.C.A § 1318 (West 2014)

The Veteran was service connected for bilateral hearing loss rated at 100 percent disabling from August 2004.  This disability rating was in effect at the time of the Veteran's death in August 2011.  Because the Veteran was not in receipt of or entitled to receive benefits at the 100 percent rate for a period of 10 years or more, the provisions of 38 U.S.C.A. § 1318 are not applicable.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


